Order filed November 2, 2021




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00446-CV
                                   ____________

                 ERNESTINE SOPHIE JIMENEZ, Appellant

                                        V.

                      ROSEMARIE Z. LEWIS, Appellees


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
               Trial Court Cause Nos. 1044770 & 1044770-002

                                   ORDER

      The notice of appeal in this case was filed August 5, 2021. The clerk
responsible for preparing the record notified this court that appellant had not made
payment for the clerk’s record. No evidence that appellant has established indigence
has been filed. See Tex. R. Civ. P. 145. On September 7, 2021, this court notified
appellant that the appeal was subject to dismissal unless she filed a response with
proof of payment for the clerk’s record. No response was filed. Therefore, the court
issues the following order.
      Appellant is ordered to demonstrate to this court that she has made
arrangements to pay for the clerk’s record on or before November 17, 2021. See Tex.
R. App. P. 35.3(c). If appellant fails to do so, the appeal will be dismissed. See Tex.
R. App. P. 37.3(b).



                                              PER CURIAM


Panel Consists of Chief Justice Christopher and Justices Zimmerer and Hassan.




                                          2